Order entered September 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01098-CR
                                     No. 05-14-01100-CR

                       JOHN WESLEY PATTERSON III, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause Nos. 416-82554-05, 416-82555-05

                                            ORDER
       The Court GRANTS appellant’s September 19, 2014 motion to extend time to file his

motion for rehearing. Appellant’s motion for rehearing is due by MONDAY, OCTOBER 6,

2014. Any response by the State is due by MONDAY, OCTOBER 20, 2014.

       We DIRECT the Clerk to send a copy of this order to John Wesley Patterson III, TDCJ

No. 1375031, Eastham Unit, 2665 Prison Road No. 1, Lovelady, Texas 75851.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Collin County District Attorney’s Office.

                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE